Case 1:18-cv-01444-PLM-RSK ECF No. 53-3, PageID.213 Filed 03/10/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION



DAVID FRAKER,

      Plaintiff,                          Case No.: 1:18-cv-01444
v.                                        HON. PAUL L. MALONEY

CITY OF GRAND RAPIDS,
a Michigan Municipal Corporation,


________________________________;/
       Defendant.


 DAVID FRAKER, in pro per               ELIZABETH J. FOSSEL (P41430)
 3032 Bird Ave., NE                     Director of Civil Litigation
 Grand Rapids, MI 49525                 TOBY KOENIG (P72367)
 (616) 644-3038                         Assistant City Attorney
 davidbfraker@gmail.com                 Attorneys for Defendant City of Grand Rapids
                                        300 Monroe Ave. NW, Ste. 620
                                        Grand Rapids, MI 49503
                                        (616) 456-3181
                                        (616) 456-4569 FAX
                                        efossel@grcity.us

____________________________
                                        tkoenig@grcity.us
                                                                              _______..;/




                                    EXHIBIT.2
Case 1:18-cv-01444-PLM-RSK ECF No. 53-3, PageID.214 Filed 03/10/20 Page 2 of 3
Case 1:18-cv-01444-PLM-RSK ECF No. 53-3, PageID.215 Filed 03/10/20 Page 3 of 3
